Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that the market values or prices at or about the date of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, are the appraised values, less any amount added under duress.
On the agreed facts, I find and hold the proper dutiable export value of the merchandise covered by this appeal to be the values found by the appraiser, less any amount added under duress. Judgment will be rendered accordingly.